Per Curiam.
This case is controlled by our opinion in State v. Peiffer, ante p. 864, 326 N.W.2d 844 (1982). Therefore, should defendant have been released from the custody of the Department of Correctional Services under the language of our earlier opinion herein, ante p. 303, 322 N.W.2d 447 (1982), he is to be returned thereto forthwith to complete the sentence imposed by the Third Judicial District Court, Lancaster County. He is entitled to no credit for such period of time as he may have been at liberty by *876virtue of his release pursuant to our earlier opinion.
Our earlier opinion, ante p. 303, 322 N.W.2d 447 (1982), is overruled.
Affirmed.